ORDER

PER CURIAM.
Patricia F. Peters appeals the judgment of the trial court which granted a directed verdict in favor of Dollar General Corporation (“Dollar General”). Peters claims the trial court erred in directing a verdict in *557favor of Dollar General because she made a submissible case. Peters also argues that the trial court erred in excluding certain expert testimony.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).